DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejection or objection not reiterated in this Action is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of These claims do not further limit claims 6 and 7 because, despite a small difference in the wording of the preamble, they recite identical spacers and substituents. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 3 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Swayze et al. (US 2011/0092570).
Swayze et al. teach 	tricyclic nucleosides, oligomeric compounds comprising at least one of the tricyclic nucleosides, and methods for their use. The oligomeric compounds are described at paragraphs 13-19 as comprising from 8-40 monomeric subunits wherein the tricyclic nucleosides have formula II:

    PNG
    media_image1.png
    139
    187
    media_image1.png
    Greyscale

At paragraph 166 Swayze et al. teach the oligomeric compounds comprising one or more tricyclic nucleosides can be described as having a particular motif. Motifs amenable to the present disclosure include a gapped motif, a hemimer motif, a blockmer motif, a fully modified motif, a positionally modified motif and an alternating motif. In conjunction with these motifs a wide variety of linkages can also be used including phosphodiester and phosphorothioate linkages used uniformly or in combinations. The positioning of the tricyclic nucleosides in combination with the use of linkage strategies can be optimized to enhance activity for a selected target. Such motifs can be further modified by the inclusion of 5' or 3'-terminal groups that are routinely attached at the terminal 3', 5' or equivalent position (T1 or T2 of the tricyclic 
Swayze et al. teach at paragraph 193 oligomeric compounds may be modified by covalent attachment of one or more conjugate groups. Conjugate groups modify one or more properties of the attached oligomeric compound including pharmacodynamic, pharmacokinetic, binding, absorption, cellular distribution, cellular uptake, charge and clearance. Conjugate groups are routinely used in the chemical arts and are linked directly or via an optional linking moiety or linking group to an oligomeric compound. Preferred conjugate groups include intercalators, reporter molecules, polyamines, polyamides, polyethylene glycols, thioethers, polyethers, cholesterols, thiocholesterols, cholic acid moieties, folate, lipids, phospholipids, biotin, phenazine, phenanthridine, anthraquinone, adamantane, acridine, fluoresceins, rhodamines, coumarins and dyes.
At paragraph 192 Swayze et al. teach that linking groups or bifunctional linking moieties such as those known in the art are amenable for use in oligomeric compounds. Linking groups are useful for attachment of chemical functional groups, conjugate groups, reporter groups and other groups to selective sites in an oligomeric compound. In general a bifunctional linking moiety comprises a hydrocarbyl moiety having two functional groups. One of the functional groups is selected to bind to a parent molecule or compound of interest and the other is selected to bind essentially any selected group such as a chemical functional group or a conjugate group. In some embodiments, bifunctional linking moieties include amino, hydroxyl, carboxylic acid, thiol, unsaturations (e.g., double or triple bonds), and the like. Linking groups include, but are not limited to, substituted C1-C10 alkyl, substituted or unsubstituted C2-C10 alkenyl or substituted or 2-C10 alkynyl, wherein a nonlimiting list of preferred substituent groups includes hydroxyl, amino, alkoxy, carboxy, benzyl, phenyl, nitro, thiol, thioalkoxy, halogen, alkyl, aryl, alkenyl and alkynyl. 
Swayze et al. do not exemplify an oligomeric compound comprising tricyclic nucleosides and a terminal lipid or phospholipid conjugate group, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make such a compound. The person of ordinary skill in the art would do so and would expect success because Swayze et al. explicitly suggest oligomeric compounds comprising tricyclic nucleosides and a terminal conjugate group and further suggest the conjugate may be attached through a bifunctional linking group such as C1-C10 hydrocarbyl moiety having two functional groups. The person of ordinary skill in the art would choose to make a lipid or phospholipid conjugate because Swayze et al. explicitly teach these as part of a small, defined genus of possible conjugate groups.

Claims 1, 3-7, 10-21 are rejected under 35 U.S.C. 103 as being unpatentable over Leumann (US 2016/0002280, of record) and Gryaznov et al. (US 2015/0376624, of record).
Leumann teaches (see paragraphs 3-4) that chemically modified nucleosides are routinely incorporated into antisense compounds to enhance its properties, such as nuclease resistance, pharmacokinetics or affinity for a target RNA. Chemical modifications have improved the potency and efficacy of antisense compounds, improving their potential for oral delivery or subcutaneous administration, or decreasing -globin or exon skipping in cyclophilin A.
At paragraph 32 Leumann teaches within the oligonucleotides each internucleoside linking group is, independently, a phosphodiester internucleoside linking group or a phosphorothioate internucleoside linking group
At paragraph 70 Leumann further teaches the oligomeric compounds of their invention can be modified by covalent attachment of one or more conjugate groups. In general, conjugate groups modify the properties of the oligomeric compounds, including pharmacodynamics, pharmacokinetics, binding, absorption, cellular distribution, cellular uptake, charge and clearance. Conjugate groups are routinely used in the chemical arts and are linked directly or via an optional linking moiety or linking group to a parent compound such as an oligomeric compound. A preferred list of conjugate groups includes lipids and phospholipids are part of a small, defined genus of possible conjugate groups. 
In example 8 Leumann produces oligonucleotides comprising tricyclic nucleotides, shown in table 2. These sequences are identical to instant SEQ ID NO: 1 
	Leumann suggests oligonucleotides comprising tricyclic nucleotides can be conjugated with a lipid, but does not specifically exemplify such compounds. However, use of oligonucleotide-lipid conjugates comprising fatty acid compounds was well known to those of ordinary skill in the art before the effective filing date as demonstrated by Gryaznov et al. 
Gryaznov et al. teach (see paragraph 14) the polyanionic nature of oligonucleotides reduces the ability of the compound to cross lipid membranes, limiting the efficiency of cellular uptake. Various solutions have been proposed for increasing the cellular uptake of therapeutic agents, including formulation in liposomes and conjugation with a lipophilic moiety. At paragraphs 27-32 Gryaznov et al. teach compounds comprising an oligonucleotide and at least one covalently linked lipid group have superior cellular uptake properties compared to unmodified oligonucleotides. This means that an equivalent biological effect may be obtained using smaller amounts of the conjugated oligonucleotide compared to the unmodified form. When applied to the human therapeutic setting, this may translate to reduced toxicity risks, and cost savings.
 The lipid moiety may be linked to the oligonucleotide through an optional linker group. The lipid moiety is typically covalently attached to the oligonucleotide at one of the 3' and 5' termini, but may also be attached at other sites, including one or more bases. The lipid group is typically an aliphatic hydrocarbon or fatty acid, including derivatives of hydrocarbons and fatty acids, with examples being saturated straight 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the oligonucleotides of Leumann with a conjugate comprising a fatty acid group as taught by Gryaznov et al. The person of ordinary skill would produce the oligonucleotides of Leumann with a lipid conjugate because Leumann explicitly teaches his oligonucleotide can comprise conjugates of lipids or phospholipids and would choose to make a conjugate of the sequences of example 2 because Leumann demonstrates these oligonucleotides are active in producing exon skipping in a mouse model of Duchenne muscular dystrophy. The person of ordinary skill would make the conjugate with the lipids taught by Gryaznov et al. and would expect success in doing so because Gryaznov et al. teach such conjugates provide superior properties as compared to unconjugated oligonucleotides and teach how to produce oligonucleotide-lipid conjugates.
With regard to claim 20, the examiner notes while this claim recites a limitation that applies to some spacers of claim 7, this does not specifically limit the spacer to those embodiments and this claim still embraces all limitations of claim 7 related to the other spacers. 
.  

Response to Arguments
Applicants argue the skilled person would not have been motivated to specifically select a lipid conjugate from the teaching of Leumann because this is one option out of a total of 23 different conjugate groups. Applicants acknowledge that paragraph 71 discloses covalently attaching one or more terminal groups to the 5'- or 3'-end of the oligomeric compound but argues this paragraph also states "useful groups" may be covalently attached at other positions within the oligomeric compound. Applicants additionally argue the following paragraph suggests a "phosphate moiety" as a useful group preferably located on the 5'-terminal nucleoside and Leumann does not teach or suggest any of the claimed lipid moieties.
Applicants assert that Gryaznov et al. refers to the use of a lipid in a completely different context to the presently claimed invention and is silent on the specific lipid moieties of presently amended claim 1 and the positioning of said lipid moieties, either directly or via a spacer.

Applicants’ argument that Gryaznov et al. is silent on the specific lipid moieties of claim 1 and the positioning of said lipid moieties, either directly or via a spacer is not persuasive because it is not true. Gryaznov et al. teach both lipids and spacers satisfying the limitations of the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


Tracy Vivlemore
Primary Examiner
Art Unit 1635



/Tracy Vivlemore/Primary Examiner, Art Unit 1635